Title: To Thomas Jefferson from Edmund Bacon, 8 January 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello. 8th. January 1808
                  
                  I have to inform you that I forgot to mention in the bill of my debts I beleave, that I owed Mr. John Carr for 6 barrils of Corn I got when you was heare for the stable use if I did not mention it in my bill I forgot which and must Get you sir, to forward it soon as you can the sum is $30. Also Mr Peter Miner Disappointed us in takeing the nails he Gave a bill of I had them prepard and sent him word they was ready he sent his overseer and took about 20/— worth of them and said he could not take any more as he could Get the nails at the Penatentiary on much Better turms this was a Disappointment because I could of sold the nails as I made them I told him of this and that I hope he would waite untill I could make the Money for the mules out of nails, sence that I have had application for the money and must advise with you what Answer to make him by the next application. I am as the weather is bad Cuting Cole wood. in open weather my wirk is in the Garden we have had no ice yet, to fill our ice   the two runaways have  I am Sir yours T
                  
                  
                     E [Bacon] 
                  
               